In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Ramirez, J.), dated January 30, 1990, which denied its motion for summary judgment.
Ordered that the order is affirmed, with costs.
We agree with Supreme Court’s determination that the evidence before it on the motion for summary judgment, viewed in the light most favorable to the plaintiff, presents factual issues as to whether the alleged defect on the staircase in the defendant’s department store was a proximate cause of the accident (see, Farrar v Teicholz, 173 AD2d 674), and whether the condition existed over such a length of time that the defendant should be charged with constructive notice (see, Ferlito v Great S. Bay Assocs., 140 AD2d 408, 409; Taylor v New York City Tr. Auth., 48 NY2d 903). Accordingly, the motion for summary judgment was properly denied. Sullivan, J. P., Eiber, O’Brien and Ritter, JJ., concur.